Citation Nr: 1039660	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-23 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a right knee disorder, 
including as secondary to a left knee disorder.  

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Timothy M. White, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
following a February 2010 Board remand.  It was originally on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
In January 2010, the Veteran participated in a video conference 
hearing before the undersigned.  A transcript is of record and 
has been reviewed.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, 
degenerative osteoarthritis of the left knee was incurred during 
active duty service.  

2.  Resolving all reasonable doubt in favor of the Veteran, 
degenerative joint disease of the right knee was caused by a 
service-connected left knee disorder.  

3.  The evidence of record shows that the Veteran has been 
diagnosed with mild high frequency sensorineural hearing loss 
that does not meet the threshold level of hearing impairment as 
defined by VA regulation.  

4.  The evidence of record does not link the Veteran's diagnosed 
mild high frequency sensorineural hearing loss to his active duty 
service.  
  

CONCLUSIONS OF LAW

1.  The Veteran's degenerative osteoarthritis of the left knee 
was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  The Veteran's degenerative joint disease of the right knee 
was aggravated by a service-connected disability.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  

3.  Bilateral hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior Board Remand

With regard to the Veteran's knee claims, any discussion as to 
whether there was compliance with the Board's February 2010 
remand directives has been rendered moot by the instant decision.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this 
regard, any failure to substantially comply with the Board's 
directives would be nonprejudicial (or harmless) error because 
the Board is granting service connection for left and right knee 
disabilities.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

With regard to the Veteran's hearing loss claim, the Board 
remanded the matter in February 2010 to obtain VA medical center 
(VAMC) treatment records, service personnel records and to 
provide a VA examination.  A remand by the Board confers upon the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
When remand orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008). 

Since the February 2010 remand, VAMC treatment records dated from 
October 2006 to January 2010 have been associated with the claims 
file, and the Veteran's service personnel records have been 
obtained.  The Veteran received a VA audiological examination in 
May 2010, and the examiner provided the requested opinion.  In 
light of the above, the Board finds that there has been 
compliance with its remand directives.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

With regard to the Veteran's knee claims, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

As for the claim for service connection of bilateral hearing 
loss, the Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board adjudication.  
The RO originally provided VCAA notice to the Veteran in 
correspondence dated in September 2006.  In that letter, the RO 
advised the Veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The RO 
advised the Veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the Veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to substantiate 
the claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  The AOJ sent 
similar notice in March 2010.  

Also in the September 2006 and March 2010 letters, the RO 
informed the Veteran that when service connection is granted, a 
disability rating and effective date of the award is assigned.  
The RO explained how the disability rating and effective date are 
determined.  The Board finds that in issuing these letters, the 
RO has satisfied the requirements of Dingess/Hartman.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained the 
Veteran's service treatment records, VA medical center (VAMC) 
records, private treatment records, and provided a VA 
audiological examination in May 2010.  In that regard, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds this 
examination and opinion to be adequate, as it is predicated on a 
full reading of the medical records in the Veteran's claims file 
and an examination of the Veteran.  The VA examiners considered 
all of the pertinent evidence of record and the statements of the 
Veteran, and provided a complete rationale for the opinion 
stated.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to this issue has been met.  38 C.F.R. § 3.159(c) (4).   

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, the 
Board will proceed with appellate review.    

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  The burden 
typically cannot be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Where a Veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and certain 
diseases, such as sensorineural hearing loss, become manifest to 
a degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For purposes of applying VA laws, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.    

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Knees

The Veteran claims that his current left knee disorder began in 
boot camp in 1977.  During the January 2010 Board hearing, the 
Veteran stated that he was hit with a pugil stick during combat 
training, and he fell, hurting his left knee.  He asserted that 
he went to the hospital after injuring the knee.  The Veteran has 
stated that he has had left knee pain since that time.  He 
believes that his right knee has had to compensate for the 
injured left knee, thereby causing a right knee disorder.  

Service treatment records confirm that the Veteran sought 
treatment for his left knee in service.  In July 1977, he sought 
treatment for left knee pain after being kicked by a fellow 
soldier that morning.  An August 1977 treatment note shows that 
the Veteran again sought treatment for left knee pain.  During 
the Board hearing, the Veteran stated that he decided not to 
pursue knee treatment so that he could continue his military 
training.  

The record contains medical evidence of current left and right 
knee disabilities.  An October 2006 x-ray revealed osteoarthritis 
and posttraumatic calcification in the left knee.  A January 2007 
magnetic resonance imaging (MRI) report showed severe 
degenerative thinning and tear in the medical meniscus, severe 
osteoarthritis of the medial compartment, moderate osteoarthritis 
of the lateral compartment, and moderate joint effusion in the 
left knee.  This testing resulted in a diagnosis of severe medial 
compartment osteoarthritis of the left knee in January 2007.  The 
May 2010 VA examiner diagnosed the Veteran with moderate to 
severe degenerative osteoarthritis of the left knee and mild 
degenerative joint disease of the right knee.  

After a review of the record and an examination of the Veteran, 
the VA examiner concluded that the Veteran's left knee disorder 
is not a result of any in-service event, injury, disease or 
condition and is at least as likely as not related to a post 
military injury that occurred at the age of 22 and/or other post 
military injuries, events, diseases and/or conditions.  She 
believed that the Veteran's current left knee disorder was 
unrelated to the left knee injury that occurred during boot camp 
because that was a soft tissue injury.  She instead attributed 
his disorder to a bicycle accident in 1981.  Board notes that the 
only reference to this injury is found in an October 2006 VAMC 
treatment note.  The VA examiner further opined that the 
Veteran's right knee disorder is less likely as not related to 
service or is proximately due to, the result of or permanently 
aggravated by the left knee disorder or any event in service. 

The Veteran submitted the report of a private medical evaluation 
in April 2010.  The private physician reviewed the Veteran's 
medical records.  He opined that the Veteran sustained injuries 
to his left knee in service, and this injury resulted in a 
chronic and permanent clinical condition involving his left knee, 
which worsened over time.  He also opined that the Veteran's 
current right knee disorder is proximately due to the left knee 
injury.  He stated that the Veteran developed a right knee 
disorder due to excessive weight bearing on the right knee 
because of the left knee disorder.  The Board finds this opinion 
probative because it was based on a review of the medical 
evidence of record.  

The Board has thoroughly reviewed the evidence, including the VA 
examination report and private nexus opinions discussed above.  
The objective medical evidence is at least in equipoise.  
Therefore, affording the Veteran the benefit of the doubt, the 
Board finds that service connection for a left knee disorder and 
a right knee disorder as secondary to the left knee is warranted.  
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).    

Hearing Loss

The Veteran asserts that his hearing loss is due to noise 
exposure from F-18 aircraft.  During the Board hearing, the 
Veteran reported not wearing ear protection on the flight deck 
amid landing aircraft.  

The Veteran's service treatment records show that he was treated 
on one occasion in June 1978 for a left ear infection; there is 
no evidence of residual hearing loss in service treatment 
records.  His DD Form 214 shows that his military occupational 
specialty was in basic food services.  The Board finds that 
acoustic trauma is not shown by the Veteran's military occupation 
or his service treatment records.  The Veteran had normal hearing 
upon separation in June 1979.    

The Veteran underwent a VA examination in May 2010; pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
20
30
35
RIGHT
10
15
20
25
35

Speech recognition scores were 100 percent in the right ear and 
98 percent in the left ear.  While the examiner diagnosed mild 
high frequency sensorineural hearing loss, the Board notes that 
these results do not show a current hearing impairment as defined 
by 38 C.F.R. § 3.385.  Further, the VA examiner opined that it is 
not likely that hearing loss is a result of military service.  He 
based his opinion on the Veteran's normal hearing at separation 
from service.    

The severity of the Veteran's bilateral hearing loss does not 
meet the threshold levels to be considered a disability as 
defined by VA regulation, and the medical evidence does not show 
that this condition arose in or was aggravated by active duty 
service.  38 C.F.R. § 3.303.  The Board finds the VA examination 
report and opinion to be highly probative.  The examiner reviewed 
the claims file and provided the rationale behind his opinion.  

The only evidence that weighs in favor of the Veteran's claim is 
his lay statements that hearing loss began due to acoustic trauma 
in service.  However, without medical training, laypersons, such 
as the Veteran, are not competent to comment on medical matters 
such as the etiology of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  
There are circumstances where lay evidence may be competent and 
sufficient to establish a diagnosis or medical etiology of a 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).  Here, however, clinical testing and expertise are 
required to determine the etiology of hearing loss.  The 
Veteran's statements offered in support of his claim are not 
competent medical evidence and do not serve to establish that 
hearing loss was incurred in service.  

The competent medical evidence of record does not show a 
relationship between the Veteran's service and his bilateral 
hearing loss.  Since the Board has found the VA examination 
report to be reliable, and since there is no competent medical 
evidence to the contrary, the Board is unable to grant service 
connection for bilateral hearing loss.  The preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
doctrine is not applicable, and the Board must deny the claim.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1990).  


ORDER

Entitlement to service connection for degenerative osteoarthritis 
of the left knee is granted.  

Entitlement to service connection for degenerative joint disease 
of the right knee, as secondary to the service-connected left 
knee disorder, is granted.   

Entitlement to service connection for bilateral hearing loss is 
denied.   





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


